DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/217,559 filed on 12/12/2018.
Claims 1-20 have been examined and are pending in this application.
The examiner notes the IDSs filed have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites creating a compliance requirement and determining whether polices configured comply with the compliance requirement.
More specifically for Claim 10, and similarly Claim 1 and 19:
A system comprising: 


create a compliance requirement for a network, the compliance requirement comprising a first endpoint group (EPG) selector, a second EPG selector, a traffic 
create, for each distinct pair of EPGs from the sets of EPGs, a first respective data structure representing the distinct pair of EPGs, the communication operator, and the traffic selector, wherein the distinct pair of EPGs comprises a respective EPG from each of the first EPG selector and the second EPG selector; 
create a second respective data structure representing a logical model of the network; 
determine whether the first respective data structure is contained in the second respective data structure to yield a containment check; and 
determine whether policies configured on the network comply with the compliance requirement based on the containment check.
The limitations of creating a compliance requirement, create... a first data structure..., create... a second data structure...; and determine... a containment check, and determine whether policies configured on the network comply with the compliance requirement based on the containment check, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor and medium nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor and medium  language, the steps recited above in the context of this claim 
 This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor and medium to perform creating a compliance requirement, create... a first data structure..., create... a second data structure...; and determine... a containment check, and determine whether policies configured on the network comply with the compliance requirement based on the containment check. The processor and medium in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform creating a compliance requirement, create... a first data structure..., create... a second data structure...; and determine... a containment check, and determine whether policies configured on the network comply with the compliance requirement based on the containment check steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim is not patent eligible.



Claims 10-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 10, the claim calls for a system. However, the claimed system does not include any hardware embodiments.  As recited in the body of the claim, the claimed system contains: “one or more processors,” and “at least one computer-readable storage medium”.  The specification does not explicitly define the claimed processor is implemented only in hardware and further the specification does not explicitly define computer-readable storage medium to be non-transitory forms.  One of ordinary skill in the art would understand that “processor” could be implemented in software (see the Authoritative Dictionary of IEEE, Seventh Edition, published in Dec. 2000), and under a recent precedential opinion, the scope of the recited “computer readable storage medium” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the computer readable storage medium to non-transitory forms.  See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media). The nominal recitation to a "system" in the preamble does not limit the body of the claim as it only states the invention' s purpose or intended use; see Catalina Marketing Int'l, Inc., v. Coolsavings.com Inc., 289 F.3d 801,808 (Fed. Cir. 2002).   The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim (e.g. hardware processor and/or non-transitory computer-readable storage medium)  to make the claim statutory subject matter under 35 U.S.C. 101.  
Regarding claims 11-18; Claims 11-18 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.
 


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (US 2008/0301765 A1) in view of Singh et al. (US 2007/0157286 A1).

Regarding Claim 1;
Nicol discloses a method comprising: 
creating a compliance requirement for a network ([0045] - Once the administrator has some possibilities in mind, hypothetical changes can be analyzed using the front-end: the administrator can make proposed changes to the configuration of various elements (e.g., modify, delete, or reorder certain rules), and the new information will be sent to the analysis engine 120, which then performs a quick re-analysis to see if the hypothetically modified configuration information now conforms to the specification of the access policy), the compliance requirement comprising a first endpoint group (EPG) selector ([0039] - Entities can be grouped together to indicate sub-networks and LANs, and properties can be specified for such groupings), a second EPG selector ([0039] - Entities can be grouped together to indicate sub-networks and LANs, and properties can be specified for such groupings), a traffic selector ([0042] – nature of traffic), and ..., wherein the first and second EPG selectors represent sets of EPGs, wherein the traffic selector comprises traffic parameters identifying traffic corresponding to the traffic selector ([0052]-[0053]) and ... condition for traffic associated with the first and second EPG selectors and the traffic selector ([0052]-[0053])
creating, for each distinct pair of EPGs from the sets of EPGs, ... data ... representing the distinct pair of EPGs, ..., and the traffic selector, wherein the distinct pair of EPGs comprises a respective EPG from each of the first EPG selector and the second EPG selector ([0034] - The configuration information, together with the topology, is used to generate a specialized data structure called a multi-layered rule graph. Each node in the rule graph represents a possible access decision in the network 10 (e.g., a rule in a Cisco.RTM. PIX firewall that incoming traffic might match), with paths representing possible sequences of access decisions. The APT system 100 can enumerate the possible attributes of the traffic and user classes that can traverse a path in the rule graph (i.e., the attributes of the traffic that can undergo the sequence of access decisions represented by the path), and those attributes can be checked against a specification of global access policy for potential violations and [0052]-[0053]); 
([0034] - The configuration information, together with the topology, is used to generate a specialized data structure (i.e., second respective data structure) called a multi-layered rule graph. Each node in the rule graph represents a possible access decision in the network 10 (e.g., a rule in a Cisco.RTM. PIX firewall that incoming traffic might match), with paths representing possible sequences of access decisions. The APT system 100 can enumerate the possible attributes of the traffic and user classes that can traverse a path in the rule graph (i.e., the attributes of the traffic that can undergo the sequence of access decisions represented by the path), and those attributes can be checked against a specification of global access policy for potential violations);
determining whether the first respective data structure is contained in the second respective data structure to yield a containment check ([0055]-[0056]); and 
determining whether policies configured on the network comply with the compliance requirement based on the containment check ([0055]-[0056] and Claim 1).
Nicol fails to explicitly disclose ... a communication operator, ... and the communication operator defines a communication condition for traffic associated with the first and second EPG selectors ...; creating, for each distinct pair of EPGs from the sets of EPGs, a first respective data structure representing the distinct pair of EPGs, the communication operator..., [[wherein the distinct pair of EPGs comprises a respective EPG from each of the first EPG selector and the second EPG selector]]
However, in an analogous art, Singh teaches [a first endpoint group (EPG) selector] (Singh, FIG. 2 – Zone A), [a second EPG selector] (Singh, FIG. 2 – Zone B), and a communication operator (Singh. FIG. 2 – Direction), ... and the communication operator defines (Singh, FIG. 2); creating, for each distinct pair of EPGs from the sets of EPGs, a first respective data structure representing the distinct pair of EPGs, the communication operator..., wherein the distinct pair of EPGs comprises a respective EPG from each of the first EPG selector and the second EPG selector (Singh, FIG. 2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Singh to the data representing nodes and data structure of Nicole to include ... a communication operator, ... and the communication operator defines a communication condition for traffic associated with the first and second EPG selectors ...; creating, for each distinct pair of EPGs from the sets of EPGs, a first respective data structure representing the distinct pair of EPGs, the communication operator..., [[wherein the distinct pair of EPGs comprises a respective EPG from each of the first EPG selector and the second EPG selector]].
One would have been motivated to combine the teachings of Singh to Nicol to do so as it provides for analyzing and verifying compliance with security policies among devices in a network (Singh, [0002]). 







Regarding Claim 2;
Nicol and Singh disclose the method to Claim 1.
	Nicol further teaches wherein the ... data ... and the second respective data structure comprise at least one of binary decision diagrams, reduced ordered binary decision diagrams, and n-bit vectors ([0034] - The configuration information, together with the topology, is used to generate a specialized data structure called a multi-layered rule graph. Each node in the rule graph represents a possible access decision in the network 10 (e.g., a rule in a Cisco.RTM. PIX firewall that incoming traffic might match), with paths representing possible sequences of access decisions).  As constructed the multi-layered rule graph with access decisions is a binary decision diagram(s).
	Singh further teaches ...the first respective data structure (Singh, FIG. 2).

Regarding Claim 3;
Nicol and Singh disclose the method to Claim 1.
Nicol further discloses further comprising: determining that each EPG in at least one distinct pair of EPGs from the sets of EPGs is associated with a same network context, the same network context comprising at least one of a Virtual Routing and Forwarding instance, a private network, and a network address domain (FIG. 2 and FIG. 4 and [0024] and [0033] The analysis engine 120 can be configured with basic information about the topology of the network 10 on which the APT 100 is deployed and parameters for secure access to the various constituent devices. With that input, it can securely obtain a snapshot of the security configuration (e.g., rule-sets for the firewalls or policy files for SELinux installations and [0052]-[0053]) and wherein creating the second respective data structure is based at least partly on policies in the (FIG. 2 and FIG. 4 and [0034] - The configuration information, together with the topology, is used to generate a specialized data structure called a multi-layered rule graph. Each node in the rule graph represents a possible access decision in the network 10 (e.g., a rule in a Cisco.RTM. PIX firewall that incoming traffic might match), with paths representing possible sequences of access decisions).  

Regarding Claim 4;
Nicol and Singh disclose the method to Claim 3.
Nicol further discloses wherein determining whether the policies comply with the compliance requirement comprises determining whether the policies associated with the same network context ...., violate, or apply the compliance requirement. ([0035] and [0044] - The administrator can manipulate, filter, and/or navigate through the results, and if any violations are found, can visualize the problem and diagnose the key misconfigurations behind the violations and [0045]).
Singh further teaches ...network context satisfy (FIG. 4)






Regarding Claim 5;
Nicol and Singh disclose the method to Claim 1.
	Nicol further discloses further comprising: generating one or more compliance assurance events indicating whether the policies comply with the compliance requirement ([0035] and [0044] - The administrator can manipulate, filter, and/or navigate through the results, and if any violations are found, can visualize the problem and diagnose the key misconfigurations behind the violations and [0045]).
Singh further teaches further comprising: generating one or more compliance assurance events indicating whether the policies comply with the compliance requirement (Singh, FIG. 4 – Expected/Actual).

Regarding Claim 6;
Nicol and Singh disclose the method to Claim 5.
Nicol further discloses wherein generating the one or more compliance assurance events comprises presenting a compliance result indicating whether the compliance requirement is satisfied, violated, or not applied by one or more of the policies configured on the network ([0035] and [0044] - The administrator can manipulate, filter, and/or navigate through the results, and if any violations are found, can visualize
Singh further teaches wherein generating the one or more compliance assurance events comprises presenting a compliance result indicating whether the compliance requirement is satisfied, violated, or not applied by one or more of the policies configured on the network (Singh, FIG. 4 – Expected/Actual).

Regarding Claim 7;
Nicol and Singh disclose the method to Claim 6.
Nicol further discloses wherein the compliance result comprises at least one of: a first indication of a cause for the compliance requirement being satisfied, violated, or not applied, the first indication of the cause identifying at least one of a set of policy objects and one or more security policies, the set of policy objects comprising at least one of a consumer EPG, a provider EPG, a contract, a filter, a tenant, a virtual routing and forwarding object, a network context, and an application profile (FIG. 4 and FIG. 7 and [0065] - As in FIG. 4, details of a selected path (and associated rule) are listed in a below left window 708. When a path 704 is selected, if it is in violation of a global access policy, the details displayed in window 708 indicate the node where the error is being caused, the rule being violated, and other relevant tracking information.); and a second indication of at least one of a compliance event severity, a number of compliance issues, a compliance score, a count of compliance issues by category, and a respective compliance score by category, wherein the category comprises at least one of a type of compliance requirement, a type of resource affected, and a policy object affected.

Regarding Claim 8;
Nicol and Singh disclose the method to Claim 1.
Nicol further discloses further comprising determining whether a state of the network complies with the compliance requirement by: comparing one or more ... data ...the compliance requirement with one or more second data structures representing hardware policy entries configured on network devices in the network, the one or more ... data ... and the one or more second data structures comprising at least one of binary decision diagrams, reduced ordered ([0023] and [0025] and [0034] - The configuration information, together with the topology, is used to generate a specialized data structure called a multi-layered rule graph. Each node in the rule graph represents a possible access decision in the network 10 (e.g., a rule in a Cisco.RTM. PIX firewall that incoming traffic might match), with paths representing possible sequences of access decisions. The APT system 100 can enumerate the possible attributes of the traffic and user classes that can traverse a path in the rule graph (i.e., the attributes of the traffic that can undergo the sequence of access decisions represented by the path), and those attributes can be checked against a specification of global access policy for potential violations and [0052]-[0053]); and based on the comparing, determining whether the hardware policy entries configured on the network devices in the network satisfy, violate, or apply the compliance requirement ([0035] and [0044] - The administrator can manipulate, filter, and/or navigate through the results, and if any violations are found, can visualize the problem and diagnose the key misconfigurations behind the violations and [0045]).
Singh further teaches ...the first respective data structure (Singh, FIG. 2).

Regarding Claim 9;
Nicol and Singh disclose the method to Claim 1.
Nicol further discloses wherein the network comprises a plurality of network fabrics ([0058] – describes network topology w/ sub networks), the method further comprising: creating additional compliance requirements for the network based on additional configuration data, the additional configuration data comprising respective EPG selectors, respective traffic selectors ([0052]-[0053] and [0060]); grouping the additional compliance requirements to yield a ([0060] - If the rule is inapplicable to the data packet characteristics, then a second rule is checked, which can be located in another network layer, and so forth through all the rules such that the data packet is appropriately acted upon); associating the compliance requirement set with a subset of the plurality of network fabrics (FIG. 5 and [0058]-[0060] - The rules in the multi-layer rule graph 504 are represented by circles (or network nodes) that either have an accept action or a deny action); and determining whether policies associated with the subset of the plurality of network fabrics comply with the compliance requirement set FIG. 5 and [0058]-[0060] - The rules in the multi-layer rule graph 504 are represented by circles (or network nodes) that either have an accept action or a deny action);
Singh further teaches...respective communication operators (Singh, FIG. 2).

Regarding Claim(s) 10-18; claim(s) 10-18 is/are directed to a/an system associated with the method claimed in claim(s) 1-9; Claim(s) 10-18 is/are similar in scope to claim(s) 1-9, and is/are therefore rejected under similar rationale

Regarding Claim(s) 19-20; claim(s) 19-20 is/are directed to a/an medium associated with the method claimed in claim(s) 1-3. Claim(s) 19-20 is/are similar in scope to claim(s) 1-3, and is/are therefore rejected under similar rationale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439